                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATALIE PRECIADO,
Parent, on behalf of J.G., Student,

               Plaintiff,

v.                                                          No. 2:19-cv-00184 SMV/KRS

BOARD OF EDUCATION OF
THE CLOVIS MUNICIPAL SCHOOLS,

               Defendant.



CLOVIS MUNICIPAL SCHOOLS
BOARD OF EDUCATION,

               Plaintiff,

v.                                                          No. 2:19-cv-00185

NATALIE PRECIADO, Parent of
J.G., a minor,

               Defendant.


       ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME

       THIS MATTER comes before the Court on Clovis Municipal Schools Board of

Education’s Unopposed Motion for Extension of Time. The parties in the above-captioned cases

appear by and through their attorneys, Gail Stewart, Steven Granberg, Attorney at Law, representing

Natalie Preciado, Parent of J.G., a minor, and M. Karen Kilgore, Cuddy & McCarthy, LLP,

representing Clovis Municipal Schools Board of Education. The Court having considered the

Motion and the pleadings in this matter, noting that it is unopposed and being otherwise advised,

FINDS:
       The School District shall have until October 15, 2019 to file its Reply in Support of Brief

in Chief.

       IT IS SO ORDERED.


                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
